Title: From John Adams to Benjamin Waterhouse, 19 December 1817
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy December. 19th. 1817.

Your Letter of the 13th. has touched my feelings. Deeply infected with a dangerous distemper you ask my advice as a Physician. The Faculty sometimes cure their Patients by relating facetious Anecdotes. I could give you a hundred within my own Experience and little reading but your Malady is two inveterate to be cured by Jocularity. It must be treated Seriously. I know not the Facts. Has the Lady been legally devorced from her husband or is he dead? If neither, it will be downright Madness to marry her.—It will not only be an Indiscretion of the grossest kind, but it will expose you both to legal Prosecutions for infamous Crimes, and will infallibly bring your grey hairs with sorrow to the Grave
If the Lady is legally a Widow I advise you to follow the dictates your own ultimate deliberation Judgment and Inclination—
Madam is pleased with your Quotation from Grandison whom she admires as much as you do, or your Friend
John Adams